Motion for a stay denied. Motion to dismiss appeal granted, with $10 costs, unless the appellants procure the record on appeal and appellants’ points to be served and filed on or before August 14, 1962, with notice of argument for the September 1962 Term of this court, said appeal to be argued or submitted when reached. Motion for an order reversing the judgment of the Supreme Court, New York County, entered on November 22, 1961 and for other relief denied. Concur — Botein, P. J., Stevens, Eager, Steuer and Bergan, JJ.